Citation Nr: 1756757	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-10 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial evaluation for intervertebral disc syndrome of the right lower extremity in excess of 40 percent.

2.  Entitlement to an initial evaluation for intervertebral disc syndrome of the left lower extremity in excess of 40 percent.

3.  Entitlement to an evaluation for degenerative joint disease of the lumbosacral spine with herniated nucleus pulposus in excess of 40 percent, prior to June 1, 2009, and in excess of 60 percent thereafter.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), prior to August 11, 2009.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to September 1992.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This rating decision granted service connection for intervertebral disc syndrome, right lower extremity, evaluated as 10 percent disabling, effective July 27, 2007.  The rating decision denied service connection for intervertebral disc syndrome, left lower extremity, and an evaluation in excess of 40 percent for degenerative joint disease of the lumbosacral spine with herniated nucleus pulposus.  

During the pendency of the appeal, an April 2012 rating decision assigned a 40 percent evaluation for the intervertebral disc syndrome, right lower extremity, effective June 1, 2009.  The rating decision granted service connection for intervertebral disc syndrome, left lower extremity, evaluated as 10 percent disabling from June 21, 2007, and as 40 percent disabling, effective June 1, 2009.  The rating decision assigned a 60 percent evaluation for degenerative joint disease of the lumbosacral spine with herniated nucleus pulposus, effective June 1, 2009.  

A February 2015 decision/remand by the Board noted that a claim for a TDIU, prior to August 11, 2009, had been raised, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board found that the issue was properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board's February 2015 decision/remand granted initial evaluations of 40 percent for intervertebral disc syndrome of the right lower extremity and the left lower extremity, prior to June 1, 2009.  The Board remanded the issues of entitlement to an initial evaluation for intervertebral disc syndrome of the right lower extremity in excess of 40 percent, from June 1, 2009; entitlement to an initial evaluation for intervertebral disc syndrome of the left lower extremity in excess of 40 percent, from June 1, 2009; entitlement to an evaluation for degenerative joint disease of the lumbosacral spine with herniated nucleus pulposus in excess of 40 percent prior to June 1, 2009, and in excess of 60 percent from that date; and entitlement to a TDIU, prior to August 11, 2009.

An October 2015 rating decision implemented the Board's February 2015 decision and assigned 40 percent evaluations for right and left lower extremity intervertebral disc syndrome.  Each evaluation was effective April 29, 2008.  A December 2016 rating decision assigned effective dates of July 27, 2007, for the 40 percent evaluations.  

In May 2017, the Board remanded the issues on appeal for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's May 2017 remand requested that the AOJ obtain outstanding VA treatment records, and readjudicate all the issues on appeal, to include entitlement to TDIU prior to August 11, 2009 and entitlement to an increased rating for degenerative joint disease of the lumbosacral spine prior to June 1, 2009.

A July 2017 supplemental statement of the case (SSOC) readjudicated the issue of entitlement to a TDIU prior to August 11, 2009.  However, the SSOC also adjudicated the issue of entitlement to an evaluation for degenerative joint disease of the lumbosacral spine with herniated nucleus pulposus in excess of 60 percent, prior to June 1, 2009.  The correct issue was entitlement to an evaluation for degenerative joint disease of the lumbosacral spine with herniated nucleus pulposus in excess of 40 percent, prior to June 1, 2009.  The SSOC did not readjudicate the issues of an initial evaluation for intervertebral disc syndrome of the right lower extremity in excess of 40 percent, or an initial evaluation for intervertebral disc syndrome of the left lower extremity in excess of 40 percent.

Thus, the development requested by the Board's July 2017 remand was not fully completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims for entitlement to an initial evaluation for intervertebral disc syndrome of the right lower extremity in excess of 40 percent; entitlement to an initial evaluation for intervertebral disc syndrome of the left lower extremity in excess of 40 percent; entitlement to an evaluation for degenerative joint disease of the lumbosacral spine with herniated nucleus pulposus in excess of 40 percent, prior to June 1, 2009; and entitlement to a TDIU prior to August 11, 2009.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




